The opinion in the case of the plaintiff against Jones, supra, is decisive of this case, and must govern it. In that case it is decided, that the receipts to Gilkey and Kirkpatrick did not release or discharge Jones or Kirkpatrick, nor did they discharge   (131) the parties to whom they were given. The rejection of the evidence of the plaintiff constituted no error as it was wholly immaterial, and in truth amounted to nothing more than what appeared by the receipts.
But his Honor was in error in not instructing the jury that the receipts of the defendants did not discharge them from the balance still due, and only entitled them to the credit for the amounts stated in the receipts.
PER CURIAM.                                    Venire de novo.
Cited: Churchill v. Lee, 77 N.C. 346; Comr's v. Lash, 89 N.C. 165;Jones v. Call, 93 N.C. 179.